 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                            FOR THE DISTRICT OF ARIZONA
 8
 9   Derrick Julius Van,                                No. CV-18-02570-PHX-JJT (BSB)
10                  Petitioner,                         ORDER
11   v.
12   Maricopa County Superior Court,
13                  Respondent.
14
15          At issue is the Report and Recommendation (“R&R”) (Doc. 29) submitted in this
16   matter by United States Magistrate Judge Deborah M. Fine, which recommends denial of
17   the Petition for Writ of Habeas Corpus Pursuant to 28 U.S. C. § 2241 (Doc. 1). Petitioner
18   timely filed Objections (Doc. 30) to the R&R, and Respondents filed a Response (Doc. 32)
19   to those Objections. For the reasons set forth below, the Court will overrule the Objections,
20   adopt in whole the R&R, and deny the Petition.
21          This Court initially denied the Petition without prejudice on the basis of Younger
22   abstention, as the sole ground of the Petition dealt with a state court’s decisions in an
23   ongoing state criminal proceeding. (Doc. 5 at 3.) On appellate review, the Ninth Circuit
24   correctly noted the dismissal Order gave no indication that this Court had considered the
25   impact of the Ninth Circuit’s recent decision in Arevalo v. Hennessy, 882 F.3d 763 (9th Cir.
26   2018), in determining to dismiss the Petition, and remanded the matter for this Court to
27   evaluate Arevalo’s impact on Petitioner’s claims. (Doc. 9 at 1.) On that basis this Court
28   concluded that reconsideration was appropriate. (Doc. 10.) Upon remand, the Court
 1   referred the matter to Judge Fine to evaluate Petitioner’s constitutional claim on its merits.
 2   Upon independent consideration of Petitioner’s claim, with benefit of the R&R, Objection
 3   and Response, the Court concludes: 1) Judge Fine’s analysis in the R&R is thorough,
 4   exhaustive and correct; 2) consideration of Petitioner’s claim on the merits—either because
 5   one of the Younger factors required for abstention is not met or because one of the Arevalo
 6   exceptions is triggered, and therefore abstention is inappropriate yields that the June 8,
 7   2017 release hearings and related proceedings conducted in the State case at issue
 8   comported with the applicable due process protections set forth in United states v. Salerno,
 9   481 U.S. 739, 741 (1987); therefore 3) denial of the Petition is appropriate.
10          Judge Fine’s thorough merits analysis concludes that the Arizona State
11   constitutional and statutory provisions upon which the state judge made her detention
12   decision—A.R.S. Const. Art. 2, § 22(A)(2, 3) and A.R.S. § 13-3961(d)—comport with the
13   dues process requirements as distilled by the Supreme Court in Salerno. The Arizona
14   Supreme Court has come to the same conclusion in Simpson v. Miller, 241 Ariz. 341, 349
15   (2017), and this Court finds persuasive its reasoning.
16          In his Objections, Petitioner does not address this analysis. Instead, he raises several
17   arguments premised on incorrect interpretation of the applicable law. First, Petitioner
18   appears to argue that Arevalo dictates a finding that the detention hearing the State court
19   conducted in this matter—and potentially all detention hearings conducted according the
20   Arizona state law provisions set forth above—are infirm. That argument misses the mark
21   wholly. Arevalo provides in relevant part that even if all of the Younger factors are met for
22   abstention, a federal court still should not abstain if one or more of a narrow list of
23   exceptions exists. The posture of this matter is beyond Arevalo, as this Court has already
24   concluded it would reconsider and review Petitioner’s claim on its merits rather than
25   abstain. To the extent Petitioner argues that Arevalo dictates a finding on the merits in this
26   case, one way or the other, he is wrong, and he ignores the specific facts of his own matter
27   and how they differ from those in Arevalo.
28


                                                  -2-
 1          Second, Petitioner argues that the state judge improperly considered certain
 2   evidence in reaching the detention decision as to Petitioner, including 1) a conviction
 3   Petitioner had sustained in another state for making threats, which conviction has since
 4   been expunged or sealed; 2) hearsay testimony that he uttered a threat to a security guard
 5   that he would blow up one or multiple buildings; and 3) physical evidence and admissions
 6   that tend to inculpate Petitioner in the pending state drug charges, which evidence police
 7   obtained after a traffic stop for charges that subsequently were dismissed. Where, as here,
 8   Petitioner raises arguments for the first time in his Objections, this Court exercises its
 9   discretion not to consider them. E.g., United States v. Howell, 231 F.3d 615, 621 (9th Cir.
10   2000). But even if it considered these arguments, none would succeed. The Illinois
11   conviction for threats was not expunged until approximately two years after the Arizona
12   state judge rendered the detention decision. The judge properly considered a then-extant
13   conviction of record at the time she made the detention decision.
14          Next, the applicable state rules, as well as their federal counterparts, allow for
15   hearsay evidence at detention hearings. Finally, dismissal of a state charge does not equate
16   to suppression of any evidence gathered in the associated stop for that charge. Had a court
17   suppressed the evidence from the stop or dismissed the traffic charges for an express Fourth
18   Amendment violation or related bad faith behavior by the officers involved, then
19   Petitioner’s “fruit of the poisonous tree” argument might have merit. But Petitioner has
20   made no such showing or even argued the stop itself was infirm. Petitioner merely provided
21   a Phoenix Municipal Court document entitled “Notice of Dismissal” (Doc. 30 Exh. 9),
22   which provides no indication of anything other than that the red light violation and driving
23   with license suspended charges were dismissed. For that and the several other reasons
24   correctly set forth in Respondents’ Response to Objections (Doc. 32 at 6-8), which the
25   Court will not reiterate here, Petitioner’s evidentiary arguments would fail, were the Court
26   to exercise discretion to consider them.
27   ....
28   ....


                                                -3-
 1          Therefore,
 2          IT IS ORDERED overruling Petitioner’s Objections (Doc. 30) to the R&R
 3   (Doc. 29) and adopting the R&R in whole.
 4          IT IS FURTHER ORDERED denying the Petition for Writ of Habeas Corpus (Doc.
 5   1).
 6          IT IS FURTHER ORDERED denying a Certificate of Appealability to Petitioner.
 7   He has not made a substantial showing of the denial of a constitutional right. The Court
 8   finds that jurists of reason would not find its assessment of Petitioner’s constitutional
 9   claims to be debatable or wrong, as that standard is set forth in Slack v. McDaniel, 529 U.S.
10   473, 484 (2000).
11          Dated this 27th day of January, 2020.
12
13                                          Honorable John J. Tuchi
                                            United States District Judge
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -4-
